DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 23 December 2020, in response to the Office Action mailed 14 October 2020.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

The rejection of claim 9 under 35 U.S.C. 112, second paragraph, has been withdrawn due to the amendments filed.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 23 December 2020 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 8, 11, 13-17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinn (US 2012/0254096) in view of Ben-Tzur (US 2017/0103073) or, alternatively, over Ben-Tzur in view of Flinn, both as descried below; and further in view of Chayes (US 2004/0267686).

As per claim 1, Flinn teaches a method, comprising: scanning, by a computing device, a plurality of available data sources associated with a profiled identity for an individual [a computer system for creating profiles for inferred interests and expertise of users (abstract, etc.) from a learning layer utilizing various data sources (paras. 0024, 0137, 0155, 0271-275, etc.)]; categorizing, by the computing device, instances of the data sources according to recognized terms within the data sources [the data and behaviors used for determination are categorized/clustered using extracted tags (paras. 0039-42, 0105-107, 0155, 0174-175, etc.)]; determining, by the computing device, whether the profiled identity contributed positively to each categorized instance [users behaviors are analyzed including determining positive or negative relationships (paras. 0291-298, 0302-308, etc.)]; clustering, by the computing device, categorized instances that have a positive contribution by the profiled identity into clusters [users behaviors are analyzed including determining positive or negative relationships (paras. 0291-298, 0302-308, etc.) and the data and behaviors used for determination are categorized/clustered (paras. 0039-42, 0155, 0174-175, etc.)]; ranking, by the computing device, the clusters based on size of the clusters and frequency of recognized terms within the clusters [for the expertise recommendations a ranking is applied for the expertise of the profiled users (paras. 0238, 0246-261, 0282-288, etc.)]; inferring, by the computing device, an expertise of the profiled identity based on one or more best-ranked clusters [for the expertise recommendations a ranking is applied for the expertise of the profiled users (paras. 0238, 0246-261, 0282-288, etc.) to create inferred expertise (abstract, etc.)]; and storing, by the computing devices, the inferred expertise of the profiled identity [the computer system for creating profiles for inferred interests and expertise of users (abstract, etc.) from a learning layer utilizing various data sources (paras. 0024, 0137, 0155, 0271-275, etc.)].
While Flinn teaches determining whether a user/expert’s contributions were negative or positive (see above), it does not explicitly teach determining, by the computing device, whether the profiled identity contributed positively to each categorized instance of the categorized instances by identifying, based on a sentiment analysis of the categorized instances, that the profiled identity is associated with comments indicative of a positive transition among a plurality of transition states of the categorized instance.  Furthermore, while Flinn teaches vectors or matrices indicating associations and distance, used in the fuzzy network (Flinn: paras. 0064-68, 0262, etc.) it does not teach that the storing is by creating an adjacency matrix of combinations of expertise that are frequently related according to the clustering, wherein the adjacency matrix is indicative of one or more lacking expertise areas for the profiled identity.
Ben-Tzur teaches determining, by the computing device, whether the profiled identity contributed positively to each categorized instance of the categorized instances by identifying, based on a sentiment analysis of the categorized instances, that the [sentiment analysis may be applied to user comments or reviews of users to determine negative or positive correlation to determine expertise of the user(s) (paras. 0077-81, etc.)].
Flinn and Ben-Tzur are analogous art, as they are within the same field of endeavor, namely determining user expertise.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the sentiment analysis for expertise determination taught by Ben-Tzur in the expertise determination factors in the system of Flinn.
Ben-Tzur provides motivation [user inputs/comments/reviews can be useful in determining the level of expertise of a user via the sentiment analysis (para. 0079, etc.)].
Alternatively, it would also have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the categorization, clustering and ranking taught by Flinn in the expertise determination and ranking in the system of Ben-Tzur.  Because both teach determining user(s) expertise based upon interactions and activity of the users, it would achieve the predictable result of providing more information and better differentiation for the user expertise rankings (see, e.g., Flinn: abstract, paras. 0003-4, etc.).
Chayes teaches creating an adjacency matrix of combinations of expertise that are frequently related according to the clustering, wherein the adjacency matrix is indicative of one or more lacking expertise areas for the profiled identity [after the groups are clustered, the adjacency matrix may be re-arrange to associate the groups with each other according to the clustering (para. 0088, etc.), and where the weighted graph (adjacency matrix) may be the final output or may be used for further query/determinations (para. 0016, etc.); for the expertise clustering of Flinn/Ben-Tzur, above, where the indication of relatedness of skills is “indicative of” those lacking].
Flinn/Ben-Tzur and Chayes are analogous art, as they are within the same field of endeavor, namely machine learning.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to create an adjacency matrix of the related combinations, according to the clustering, as taught by Chayes, for the affinity visualization of the clusters of behavior/expertise taught by Flinn/Ben-Tzur.
Chayes provides motivation as [creating an adjacency matrix from the clustered data facilitates organizing and locating the relevant items as well as better illustrating their relatedness (paras. 0009, 0088, etc.)].

As per claim 2, Flinn/Ben-Tzur/Chayes teaches updating the inferred expertise over time [the behavior inputs may change over time and update the profile information and recommendations (Flinn: paras. 0031, 0037, 0172-176, 0319; Ben-Tzur: paras. 0029-31; etc.)].

As per claim 3, Flinn/Ben-Tzur/Chayes teaches building an expertise database for a plurality of profiled identities, the expertise database searchable by expertise and [the objects may be stored in one or more searchable databases (Flinn: paras. 0032-34, etc.)].

As per claim 8, Flinn/Ben-Tzur/Chayes teaches determining whether the profiled identity contributed negatively to any categorized instance by identifying that the profiled entity is associated with comments indicative of a negative transition among a plurality of transition states of the categorized instance, wherein any negative contribution negatively affects ranking of an associated cluster [users behaviors are analyzed including determining positive or negative relationships (Flinn: paras. 0291-298, 0302-308, etc.) and the data and behaviors used for determination are categorized/clustered (Flinn: paras. 0039-42, 0155, 0174-175, etc.) to which a ranking is applied for the expertise of the profiled users (Flinn: paras. 0238, 0246-261, 0282-288, etc.); where sentiment analysis may be applied to user comments or reviews of users to determine negative or positive correlation to determine expertise of the user(s) (Ben-Tzur: paras. 0077-81, etc.)].

As per claim 11, Flinn/Ben-Tzur/Chayes teaches adjusting categorization of instances of the data sources based on recognizing and classifying terms found in the data sources [the data and behaviors used for determination are categorized/clustered using extracted tags (Flinn: paras. 0039-42, 0105-107, 0155, 0174-175, etc.) where the behavior inputs may change over time and update the profile information and recommendations (Flinn: paras. 0031, 0037, 0172-176, 0319, etc.)].

As per claim 13, Flinn/Ben-Tzur/Chayes teaches wherein data sources are one or more of structured data sources, semi-structure data sources, and unstructured data sources [the data and behaviors used for determination are categorized/clustered using extracted tags (Flinn: paras. 0039-42, 0105-107, 0155, 0174-175, etc.) including structured text data (Flinn: para. 0332, etc.)].

As per claim 14, Flinn/Ben-Tzur/Chayes teaches wherein data sources are selected from a group consisting of: service requests, debugging guides, manuals, software coding contributions, forum post, blogs, articles, whitepapers, research papers, and emails [user behaviors analyzed include collaborations such as email, instant messages, audio, forum posting, comments, reviews, etc. (Flinn: paras. 0196-197, Ben-Tzur: paras. 0077-81, etc.)].

As per claim 15, see the rejection of claim 1, above, wherein Flinn/Ben-Tzur/Chayes also teaches a tangible, non-transitory, computer-readable medium storing program instructions that cause a computer to perform the method [the system may be implemented by a processor running a program from connected memory (Flinn: fig. 13; etc.)].

As per claim 16, see the rejection of claim 2, above.

As per claim 17, see the rejection of claim 3, above.

As per claim 20, see the rejection of claim 1, above, wherein Flinn/Ben-Tzur also teaches one or more network interfaces configured to communicate in a computer network; a processor coupled to the network interfaces and adapted to execute one or more processes; and a memory configured to store a process executable by the processor to perform the method [the system may be implemented by processors running programs from connected memory, connected over a network (Flinn: fig. 13, etc.)].

As per claim 21, see the rejection of claim 2, above.

As per claim 22, see the rejection of claim 3, above.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinn, Ben-Tzur, and Chayes, as applied to claim 1 above, and further in view of Sathish (US 2011/0082825).

As per claim 7, Flinn/Ben-Tzur/Chayes teaches the method as in claim 1, as described above.
While Flinn/Ben-Tzur/Chayes teaches utilizing collaboration data/messages including attributes of text (see above and e.g., Flinn: para. 0332) it does not explicitly teach wherein scanning the plurality of available data sources comprises: performing text recognition and classification on the plurality of available data sources.
Sathish teaches wherein scanning the plurality of available data sources comprises: performing text recognition and classification on the plurality of available data sources [a clustering module may scan a plurality of texts to extract identified text to a clustering algorithm for determining expertise tags (para. 0097, fig. 4, etc.)].
Flinn/Ben-Tzur/Chayes and Sathish are analogous art, as they are within the same field of endeavor, namely determining expertise from sources associated with users.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the text recognition for expertise tagging, 
Sathish provides motivation as [a user’s expertise may be accurately modeled by applying a probabilistic analysis to tags extracted from a plurality of texts associated with users (abstract, paras. 0034-35, etc.)].


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinn, Ben-Tzur, and Chayes as applied to claim 1 above, and further in view of Hildreth (US 2010/0174813).

As per claim 9, Flinn/Ben-Tzur teaches the method as in claim 1, as described above, wherein Flinn/Ben-Tzur also teaches creating a social graph to track profile identities of individuals contributing to particular topics of the conversation [degrees of separation and vectors representing association between users may be created based on social networking (Flinn: paras. 0064-68, 0262-263, etc.)];.
While Flinn/Ben-Tzur teaches determining positive contributions by the users for expertise via sentiment analysis (see above) it does not teach wherein determining whether the profiled entity contributed positively to each categorized instance further comprises: creating a state-transition graph to follow progress of a conversation; creating a topic-transition graph to track topic changes during the conversation; and 
Hildreth teaches wherein determining whether the profiled entity contributed positively to each categorized instance further comprises: creating a state-transition graph to follow progress of a conversation [conversations may be monitored and state transitions developed to track details of the conversations to generate statistical based relationship analysis (paras. 0133-135, etc.)]; creating a topic-transition graph to track topic changes during the conversation [conversations may be monitored and state transitions developed to track details of the conversations to generate statistical based relationship analysis (paras. 0133-135, etc.)].
Flinn/Ben-Tzur/Chayes and Hildreth are analogous art, as they are within the same field of endeavor, namely extracting data from collaboration to determine relations between users.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to track conversations via state transition graphing to determine the relationship and contributions of users, as taught by Hildreth, for determining expertise via contribution to collaboration and sentiment analysis in the system of Flinn/Ben-Tzur/Chayes.
Hildreth provides motivation as [in large communities/groups of users where identity cannot always be confirmed monitoring and tracking conversation states can be useful to determine relationships and identity information (paras. 0004-6, etc.)].


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinn, Ben-Tzur, and Chayes, as applied to claim 1 above, and further in view of well-known practices in the art.

As per claim 10, Flinn/Ben-Tzur/Chayes teaches the method as in claim 1, as described above.
While Flinn/Ben-Tzur/Chayes teaches initializing the categories (see, e.g., Flinn: para 0295) it does not explicitly teach seeding categorization of instances of the data sources with industry specific categories.
However, the examiner takes official notice that seeding categorization with specific categories applicable to the categorization is old and well known in the art for creating desired categories.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to seed categorization of instances of the data sources with industry specific categories for the .


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinn, Ben-Tzur, and Chayes, as applied to claim 1 above, and further in view of Work (US 2006/0042483).


Flinn/Ben-Tzur/Chayes does not explicitly teach adding weigh to the ranking based on a reputation of the profiled entity.
Work teaches adding weight to the ranking based on a reputation of the profiled entity [user rankings are weighted based upon a reputation established by endorsements from other with high reputation (paras. 0076-81, 0117, etc.)].
Flinn/Ben-Tzur/Chayes and Work are analogous art, as they are within the same field of endeavor, namely categorizing and ranking users in a network.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize reputation based weights in user rankings, as taught by Work, for the expert user rankings in the system of Flinn/Ben-Tzur/Chayes.
Work provides motivation as [reputation/endorsement ratings may be useful in establishing trust/confidence/informing users of established trust when making connections (paras. 0003-11, etc.)].


Response to Arguments
Applicant’s arguments, see the remarks, filed 23 December 2020, with respect to the rejection(s) of prior claim(s) 5-6 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive, regarding creating the adjacency matrix according to the clustering.  Therefore, the rejection has been withdrawn.  However, upon further 


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 4-6, 18, and 19, are cancelled; claims 1-3, 7-17, and 20-22 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Flinn (US 2012/0254099) – similar to Flinn, above.
Akella (US 7,539,697) – discloses social network graphing.
Finch (2016/0078348) – discloses automatic case assignment based on learned expertise of users from extracted features.
Rowe (US 2016/0371274) – discloses providing recommendations using similarity matrix.
Worsley et al. (What’s an Expert? Using learning analytics to identify emergent markers of expertise through automated speech, sentiment and sketch analysis, Jan 2011, pgs. 1-5) – discloses performing speech, sentiment and drawing analysis on user inputs to determine user expertise.
Lijachev (US 2015/0019565) – discloses a credibility assessment of entities by performing sentiment analysis on transitions.
Pan et al. (Predicting missing links and identifying spurious links via likelihood analysis, March 2016, pgs. 1-10) – discloses utilizing an adjacency matrix to identify missing and/or spurious links in social network graphs.
Lin (US 2017/0061550) and Srinivas (US 8,718,534) – disclose systems creating an adjacency matrix for user/student skills and clustering based upon the matrix information.
Sudarsky (US 2013/0113816) – discloses using an adjacency matrix to visualize connectivity in a brain.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE GIROUX/Primary Examiner, Art Unit 2125